 

Case 1:19-cv-07346-AJN-KNF Document 60-5 Filed 04/21/20 Page 1 of 5

 

123 Justison Street
Wilmington, DE 19801
Tel 302-622-7000
Fax: 302-622-7100

Grant & Eisenhofer PA. i747 Pennsylvania Avenue, N.W, Suite 875
Washington, DC 20006

485 Lexington Avenue New York, NY LOOI7 Tek 646-722-8500 Fax: 646-722-8501 Tel 202-386-9500
Fax: 202-386-9505

 

Olav A. Haazen 30 N. LaSalle Street

Director Chicago, iL. 60602

Tel: 347-841-8841 Tek 312-214-0000

ohaazen@gelaw.com Fax: 312-214-0001
May 9, 2016

Cyrus R. Vance, Jr., District Attorney

The New York County District Attorney’s Office
One Hogan Place

New York, New York 10013

Re: The People of the State of New York v. Heleen Mees,
No. 2013NY050589 (N.Y.C. Crim. Ct.)

Dear Mr. Vance:

We write to follow up on our letter to you, dated October 28, 2014, and ‘subsequent
correspondence to Executive Assistant District Attorney Nitin Savur, and to request an
independent investigation by a Special Victims Bureau member who has no prior involvement
with this matter.

We represent Dr. Heleen Mees, a former New York University economics professor and
consultant on Chinese affairs, who was briefly prosecuted by your Office for second-degree
menacing, third- and fourth-degree stalking, second-degree harassment, and second-degree
aggravated harassment. As we set forth in prior communications, our client’s prosecution was
based on a substantial number of false statements made by the accuser, Citigroup’s chief
economist, Willem Buiter, who falsely claimed to have fallen victim to harassment and stalking.’
In March 2014, Mr. Savur agreed to end proceedings by way of an ACD, and on March 9, 2015,
the case against Mees was dismissed.

We advised you in our October 28 letter that in the course of our civil damages case
against Buiter, 1,251 photographs of our client were found on Mr. Buiter’s laptop. As a result of
that discovery, this matter has taken a different turn. The photographs show Mees’ private parts
and were taken without her knowledge or consent. The explanation Buiter provided for
possessing these pornographic materials (which apparently were kept on his computer for years)
was not that Mees had consented to these recordings but that he did not take them and that Mees
had emailed him the pictures.” Mees categorically denies sending such emails.

 

For a list of those falsehoods we refer to our October 28 letter.

“In fact, an accusation that Mees annoyed and alarmed Buiter by sending him nude pictures of herself was part of
the criminal complaint Buiter filed against Mees on July 1, 2013.

b
Case 1:19-cv-07346-AJN-KNF Document 60-5 Filed 04/21/20 Page 2 of 5

 

Cyrus R. Vance, Jr., District Attorney
May 9, 2016
Page 2

Because Buiter was unable to produce the emails to which he claims the photos were
attached’, we requested that your office start an investigation into a possible violation of Penal
Law § 250.45 (surreptitious recording of private parts), which appears to have occurred during
some of the many times Mees can prove she and Buiter had video cybersex via Skype. Mr.
Savur and ADA Samantha Schott refused, however, on the grounds that (1) it could not be
determined that Mees had no emailed them, and (2) Ms. Schott did not believe that the pictures
were taken without Mees’ consent (even though, as stated, Buiter specifically does not claim that
he took them with Mees’ consent). Mr. Savur added that we could contact the DA’s Office and
renew our request for an investigation if further evidence surfaced. We do so now.

The Forensic Investigation

After Buiter was ordered to turn over the photos in JPEG format as part of ongoing civil
litigation, counsel for Mees commissioned forensic experts SBV Forensics to examine all 1,251
photographs and all forensically imaged compu | i i
2008. Based on this forensic analysis, SBV concludes that it is a near-certainty that Mees did not
fake the photographs, either with a phone, a standalone camera or a webcam, and that it is
beyond a reasonable doubt that she did not send the photographs from any of her devices.
SBV’s report is attached for your convenience.

 

Specifically, SBV Forensic concludes with respect to the photo files:

1. Because the photos were produced in both PDF (1,388) and JPEG format (1,251), it can
be determined through a comparison of MD5 hash values and “data carving” that Buiter
in fact had more unique pornographic images of Mees in his possession than he
represented (1,288 instead of 1,251). Among both the PDFs and the JPEGs there were
also many duplicates (pp. 3-6).

2. Based on Mees’ position in the photos, it is impossible that she manually took the photos
herself. Because variations between successive pictures are mostly minor, which
indicates only minimal intervals between them, it is also highly unlikely that the photos
were taken in auto mode with a timer (pp. 6, 19-20).

3. The format of the photos (640 pixels by 480 pixels, for a total of some 300,000 pixels) is
inconsistent with the use of a digital camera. Images taken with digital cameras are
measured in millions of pixel (“megapixels”) (pp. 7, 19).

4. The pictures’ VGA resolution is, however, consistent with the use of either a webcam or
a mobile phone camera (pp. 7-8, 19).

 

> According to Buiter, the emails were deleted and only their attachments were saved, accidentally, as a result of his
installation of a so-called “rule” in Microsoft Outlook, which automatically saves all attachments in a separate
folder.
Case 1:19-cv-07346-AJN-KNF Document 60-5 Filed 04/21/20 Page 3 of 5

 

Cyrus

R. Vance, Jr., District Attorney

May 9, 2016

Page 3

5.

10.

11.

The low number of EXIF metadata captured on the JPEG files is inconsistent, however,
with the photos having been taken with a mobile phone. It is also inconsistent with the
use of a digital camera. Both would have registered additional metadata, such as various
characteristics of the camera lens or the brand and type of the phone used (pp. 8, 19).

The EXIF metadata that was found, e.g. data indicating that no flash was used, excludes
the possibility that the photos were stills derived from previously recorded video footage
(which does not register any information on the use of a flash) (pp. 8, 19).

The depth and camera angles of the photos are also consistent with the use of a webcam
(pp. 7, 19).

The picture files are consistent with screenshots taken during a live video chat on a
platform like Skype. If the screenshots were taken on an Apple computer, however, such
as used by Mees, Apple’s operating system (Mac OS X) would have saved them as PNG
files—not, as is the case here, as JPEGs (pp. 8-9, 19).

Photo Booth, which is a standard Apple application, does save photos in JPEG format but
the photos’ metadata is inconsistent with the use of this application because such use
would have automatically registered “Photo Booth” as an IPTC field in each file (p. 9).

The photos have a resolution of 96 dpi, which is also not consistent with the use of Apple
computers or digital cameras, which automatically generate images with resolutions of 72
dpi. The photos’ 96 dpi resolution is, however, consistent with the use of a Windows
computer (which Mees believes Buiter uses exclusively) (p. 10).

There is no indication on any of Mees’ Apple computers that any metadata or file
characteristics were manually manipulated. Manual editing would require opening,
editing and re-saving each of the 1,288 unique picture files individually and would
therefore be extremely time-consuming. No Windows programs and no virtualization
software were found on any of Mees’ laptops (pp. 10, 19).

With respect to Buiter’s possession of the photos but not the emails by which they were

supposedly transmitted, SBV Forensics concludes:

1,

2.

It is virtually certain that the photos were never on Mees’ laptops. If they were, it would
have been possible to retrieve or restore the files forensically. It is nearly impossible and
technically very complex to individually remove files in a manner that guarantees the
user that the files are forever irretrievable (pp. 11-15, 19-20).

No emails of the kind Buiter claims existed were found on Mees’ computers. Secure
removal of email files in a way that makes retrieval impossible also requires highly
Case 1:19-cv-07346-AJN-KNF Document 60-5 Filed 04/21/20 Page 4 of S_

Cyrus R. Vance, Jr., District Attorney
May 9, 2016
Page 4

specialized knowledge of the workings of the Mac OS X operating system’ (pp. 13-15,
20).

3, The “rule” that according to Buiter explains why the photos were saved, even though the
emails purportedly attaching them were deleted, would have saved identical pictures only
once, overwriting prior versions of the same attachment. The presence of duplicates of
photos in Buiter’s files is therefore inconsistent with the workings of such a rule (pp. 17-
18).

4. The rule is also inconsistent with the fact that a different picture (“moi.jpg”), which the
parties agree was sent by Mees, was not saved in the same attachment folder, and that yet
a third picture Mees sent (‘‘plaatje.jpg”) was also not saved there? (p. 18).

Accordingly, Buiter’s excuse for his possession of images of Mees’ private parts is not
supported by forensics. This leaves no other reasonable explanation than that Buiter took the
photos. The forensic investigation corroborates Mees’ account that their intimate interactions via
Skype were never meant to be recorded, that she was unaware of the recordings, and that she
never consented to being recorded.

We add three further observations. First, Buiter’s explanation that Mees sent him the
photos implies that even he disagrees with Ms. Schott’s theory that he took them with Mees’
consent.

Second, according to Buiter, Buiter’s computer is now no longer available for forensic
examination to determine if it was used to take the screenshots on is that Buiter, as
he has admitted in an affidavit, threw the computer away in\December 2013.) In other words, he
destroyed the evidence pending your Office’s criminal prosecution of Mees, in which the alleged
sending of annoying or alarming emails and nude photos was a significant issue for trial. If the
original picture files had remained available, it would likely have been possible to compare their
dates and times of creation with the parties’ erotic Skype sessions.

i
Third, Buiter disclosed in November 2015 that yet a third set of pictures exists, which

was saved in PNG format in the cloud he has with U.S. internet provider Verizon. Your forensic
examination of these files could shed light on the dates and method of their creation, and we
respectfully request that you obtain these files for investigation. (While Buiter has produced
PDF and JPEG copies of the photos to Mees, he continues to withhold the photos in PNG
format).

 

 

* In fact, SBV Forensics was able to restore a substantial number of emails (over 1,000) despite them having been
previously deleted.

> These two photos in JPEG format have characteristics different from the 1,288 files and were taken with a
smartphone and Photo Booth, respectively.
 

Case 1:19-cv-07346-AJN-KNF Document 60-5 Filed 04/21/20 Page 5of5

Cyrus R. Vance, Jr., District Attorney
May 9, 2016
Page 5

Conclusion

We respectfully request that your Office commence an investigation and that this matter
be assigned to a Special Victims Bureau member other than Ms. Schott, her direct supervisor
Jeanine Launay, or Mr. Savur. When we previously requested an investigation, we found Ms.
Schott defensive—even though we never accused the DA’s Office of any errors—and she has
been unwilling to even consider the possibility that she may have been bamboozled by an
adulterer anxious to hide his affair from his wife and who had a sophisticated team of
professionals behind him to convince the authorities of his accusations.°

The decisions to arrest and prosecute Dr. Mees have had profound consequences for
Mees, who has lost her entire livelihood and is now an outcast in her business and academic
circles. We find the ease with which Ms. Schott and Mr. Savur have brushed aside the severe
collateral effects of an unjust prosecution to stand in stark contrast to the utmost protection they
gave to a powerful adulterous Wall Street banker, who has four legal teams at his disposal and
millions of dollars to combat a now-destitute 47-year old woman seeking justice. While we
understand that it would be embarrassing, particularly for the Special Victims Bureau, if the DA
were to conclude that it prosecuted the victim of a felony sex crime and protected the man who
may have been the perpetrator, that does not justify such defensiveness or failure to take a
victim’s story seriously. Mr. Savur and Ms. Schott know, of course, that a victim does not have
the burden of proving that she did not consent. It was improper for them to demand that Mees
prove that she was genuinely sexually violated. We ask that you assign an independent
investigator to investigate if Penal L. 250.45 was violated and if so, by whom.

We request an in-person meeting with you to discuss this matter further, and remain at

_ your disposal if-you have any questions. Please do not hesitate to contact me at (347) 841-884]
or ohaazen@gelaw.com, or Brooke Alexangen at (914) 749-8231 or balexander@bsfllp.com.

i
;

Sincerely,

A ee
UU
Olav A. Haazen

|

4

Oe

[idiom tn mea

 

5 In the civil case, Buiter has tried to distance himself from the false July 1, 2013 police report by arguing that those
were not his own words. The evidence in that case shows that Buiter hired a criminal lawyer and two ex-NYPD
officers who acted:as in-betweens and were in constant contact with Buiter and the NYPD up until the exact minute
that Detective Roadarmel signed the July 1 report.
